Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and TD filed on 05/06/2021.
Claims 1-20 are currently pending. 
Claims 1, 7, 9, 15, 17 are currently amended.


Compact Prosecution
Examiner upon determining that a Terminal Disclaimer would expedite the prosecution of this application reached out to Applicant’s representative to request the TD.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are considered allowable because the prior art does not teach limitations including:
 determining an estimated time interval for each of the first requester and the second requester to arrive at the pickup location; 
selecting a transport provider to service both the first service request and the second service request, based at least in part on the pickup location, a current location of the 
 transmitting, over the one or more networks, a transport Atty. Docket No.: UP-713C12 App. No: 16/884,283invitation to a computing device of the transport provider to enable the transport provider to rendezvous with the first and second requesters at the pickup location and transport the first and second requesters to the first destination and the second destination respectively,” in addition to other claim limitations as recited in independent claims 1, 9 and 17.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lerenc et al (US 20130159028 B2) pertains to an automated ride sharing system, wherein a second passenger may qualify for a pickup depending on a walking distance threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2412